DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2021 has been entered.  Claims 1-9, 14-16, 23, and 25 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102 as being anticipated by Imran (2007/0093910).
Regarding claim 1, Imran discloses a peristaltic transport device (fig 10, peristaltic prosthetic organ, par 0011; see fig 1 which is a prosthetic large bowel 30’, par 0058), including material embedded therein (material is moved through the device, par 0011), comprising: a tube member (outer tube 31, and inner tube 32, par 0061) having an inner space to receive the material (the interior of outer tube 31 includes the smaller volume within inner tube 32, inner tube 32 holds the material), the tube member includes a series of repeating sections (each pair of the series of inflatable member pairs 36 is a repeating section; the number of pairs varies from patient to patient dependent on length of bowels ie. 16 pairs for a 24 inch long bowel; also see pairs in the figures; par 0064) wherein each of the sections includes a plurality of bladders (an inflatable member pair 36, par 0061) to selectively occlude portions of the inner space according to a defined peristaltic sequence to transport the material through the inner space (valve-actuating device 300 operates a sequence of inflating and deflating is according to a program stored in the controller 51, par 0071), wherein a first one of the plurality of bladders (any of 
Regarding claim 2, Imran discloses the peristaltic transport device of claim 1 wherein the corresponding ones of the plurality of bladders across the axial length of each of the series of repeating sections are interconnected (the inflation member pairs 36a-g are interconnected through corresponding conduit 39a-g, used for inflation and deflation, par 0069). 
Regarding claim 3, Imran discloses the peristaltic transport device of claim 2 wherein the first one of the plurality of bladders abuts against an opposite inner wall of the tube member (fig 10, inflation member 36f). 
Regarding claim 4, Imran discloses the peristaltic transport device of claim 3 wherein the selectively occluded portions of the inner space includes the expanded first one of the plurality of bladders (fig 10, inflation member 36f) additionally abutted against an expanded second one of the plurality of bladders (fig 11, inflation member 36g) that is adjacent axially along the length of the tube member, wherein the expanded second one of the plurality of bladders causes the material to transport 
Regarding claim 5, Imran discloses the peristaltic transport device of claim 4 wherein the defined peristaltic sequence includes consecutive expansion of the first (fig 2a, upper of bladders 36b, ) and second bladders (fig 2b, lower of bladders 36b) in each of the repeating sections (fig 2-11, repeating inflating pairs 36a-36e inflate in sequence, par 0075-0081) of the tube member simultaneously. 
Regarding claim 6, Imran discloses the peristaltic transport device of claim 5 wherein the defined peristaltic sequence further includes propagating the consecutive expansion of the first and second bladders along the plurality of bladders concomitantly with corresponding first and second bladders in each of the repeating sections of the tube member (fig 2-11, repeating inflating pairs 36a-36e inflate in sequence, par 0075-0081). 
Regarding claim 7, Imran discloses the peristaltic transport device of claim 6 wherein the consecutive expansion of the first and second bladders propagated along the plurality of bladders in each of the repeating sections is followed by consecutive compression of the first and second bladders (fig 2-11, repeating inflation members 36 are inflate and deflated in sequence; the sequence is depicted as consecutive, par 0069, 0071). 
Regarding claim 8, Imran discloses the peristaltic transport device of claim 1 wherein the tube member has a length of at least 10 meters (10 meters of length is an intended use of the pump; Imran’s pump is capable of use at greater lengths in order to replace longer bowels, par 0064, 0086). 
Regarding claim 9, Imran discloses the peristaltic transport device of claim I wherein the material is as least one of fecal sludge, slurry, cement, oil, gasoline, or the like (fecal matter in bowels, par 0007-0009).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-16, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Chiel (US 20030065250) .
Regarding claim 14, Imran discloses the peristaltic transport device of claim 2 wherein the actuator assembly includes: a [pump] (hydraulic pump 41, par 0068) to supply pressurized [fluid] (pressurized fluid, par 00) to respective ones of the plurality of bladders via a common supply line (common header 45, par 0068); and a plurality of valves (valves 46a-g, par 0069) disposed between the common supply line and respective ones of the plurality of bladders to control access of the pressurized air from the common supply line to each of the plurality of bladders (par 0069).  Imran does not disclose the pump is a compressor, and the working fluid is pressurized air. Chiel teaches an analogous peristaltic system , with a compressor  and a working fluid of pressurized air  to inflate a bladder . Because both references teach the use of a pump and a working fluid to inflate bladders in a peristaltic system, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the compressor and working fluid as pressurized air of Chiel for the pump and fluid of Imran for the predictable result of providing a pressurized working fluid to inflate bladders in a peristaltic system. KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 .
Regarding claim 15, Imran discloses the peristaltic transport device of claim 14, further comprising a controller (controller 51, par 0071) communicatively coupled to the plurality of valves, the controller instructs respective ones of the plurality of valves whether to allow pressurized air access to the corresponding ones of the plurality of bladders (controller 51 controls elements of prosthesis and includes the programmed stored for operating the valve-actuating device 300, par 0071). 
Regarding claim 16, Imran discloses the peristaltic transport device of claim 15 wherein each of the plurality of valves has a release component (valves 46a-g allow deflation of the inflation members, par 0065-0069) to allow the pressurized air (gas is released from inflation members, par 0067) stored in the corresponding bladder to escape and cause the bladder to deflate.
Regarding claim 23, Imran discloses the peristaltic transport device of claim 2 wherein the actuator assembly includes: a [fluid] pump (hydraulic pump 41, par 0068) to supply [fluid] to respective ones of the plurality of bladders via a common supply line (common header 45, par 0068); and a plurality of valves (valves 46a-g, par 0069) disposed between the common supply line and respective ones of the plurality of bladders to control access of the water from the common supply line to each of the plurality of bladders (par 0069).    Imran does not disclose the pump is a water pump, and the working fluid is pressurized water.  Chiel teaches an analogous peristaltic system , with a water pump  and a working fluid of pressurized air  to inflate a bladder . Because both references teach the use of a pump and a working fluid to inflate bladders in a peristaltic system, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the compressor and working fluid as pressurized water of Chiel for the pump and fluid of Imran for the 
Regarding claim 25, Imran discloses the peristaltic transport device of claim 1 wherein the actuator assembly causes the plurality of bladders to occlude the inner space in response to respective ones of the bladders being expanded with [fluid] (fig 2-11, repeating inflating pairs 36a-36e inflate in sequence, par 0075-0081, based on programmed sequence and pressure, par 0015).  Imran does not disclose the bladders are expanded with a gas. Chiel teaches an analogous peristaltic system , and a working fluid of pressurized air  to inflate a bladder . Because both references teach the use of a working fluid to inflate bladders in a peristaltic system, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the working fluid as pressurized air of Chiel for the pump and fluid of Imran for the predictable result of providing a pressurized working fluid to inflate bladders in a peristaltic system. KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 14-16, 23 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746